PELL, Circuit Judge,
concurring.
I concur in the affirmance in this case because of the lack of requisite particularity in the allegations of conspiracy.
On the pleadings in this case the district court judgment is properly affirmed without any necessity of reaching the issue as to whether under other circumstances there may be a situation where private persons may be held liable under 42 U.S.C. § 1983 even though the only state action was through a person entitled to immunity. Whether or not there should be a per se rule of no liability as to the private persons in such a situation should be deferred for decision until the issue is before us. It is not now.
BAUER, Circuit Judge, joins in Circuit Judge PELL’s concurrence.